—Judgment unanimously affirmed. Memorandum: There is no merit to the contention of defendant that County Court should have permitted him to withdraw his guilty plea before imposing a sentence greater than the negotiated sentence. The record establishes that, at the time defendant entered his guilty plea, the court advised defendant that, if he failed to appear on the date scheduled for sentencing, the court would not be bound by its sentencing promise and would consider imposing a harsher sentence up to the maximum permissible sentence. Because defendant failed to appear on the scheduled date, the court was no longer bound by its promise and was free to impose an enhanced sentence (see, People v Gwynn, 201 AD2d 501, lv denied 83 NY2d 911; People v Gamble, 111 AD2d 869, 870). Further, the sentence is neither unduly harsh nor excessive. We have reviewed the remaining issues that are raised in defendant’s supplemental pro se brief, and we conclude that they are lacking in merit. (Appeal from Judgment of Monroe County Court, Connell, J.—Attempted Criminal Sale Controlled Substance, 3rd Degree.) Present—Green, J. P., Pine, Wesley, Callahan and Davis, JJ.